Exhibit 10.3

GUARANTEE AGREEMENT

November 20, 2015

This GUARANTEE AGREEMENT, dated as of November 20, 2015 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, this “Guarantee”), by Downs Racing, L.P., Backside, L.P., Mill Creek
Land, L.P., Northeast Concessions, L.P., Mohegan Commercial Ventures PA, LLC,
Mohegan Basketball Club, LLC, Mohegan Ventures-Northwest, LLC, Mohegan Golf,
LLC, Mohegan Ventures Wisconsin, LLC, Wisconsin Tribal Gaming, LLC and MTGA
Gaming, LLC (together with their respective successors and assigns, and together
with any other entity that may become a party hereto by executing a Guarantee
Joinder, the “Guarantors”) is in favor of each of the Noteholders (as such term
is hereinafter defined).

 

SECTION 1. PRELIMINARY STATEMENT

The Mohegan Tribal Gaming Authority (the “Authority”), a governmental
instrumentality of The Mohegan Tribe of Indians of Connecticut, a sovereign
tribe recognized by the United States of America pursuant to 25 C.F.R. § 83 (the
“Tribe”), has authorized the issuance of its Floating Rate Senior Notes due
December 15, 2017 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Notes”), pursuant to a Note Purchase Agreement,
of even date herewith (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement”), between the
Authority, the Tribe (for purposes of the specific sections detailed therein),
and the Purchasers party thereto.

In order to induce the Purchasers to enter into the Note Purchase Agreement and
to purchase the Notes from the Authority, the Authority has agreed that it will
cause each Guarantor to guarantee the Obligations of the Authority under the
terms of the Notes and the Note Purchase Agreement pursuant to the terms and
provisions hereof.

Each Guarantor will receive direct and indirect economic, financial and other
benefits from the indebtedness incurred under the Note Purchase Agreement and
the Notes by the Authority, and the incurrence of such indebtedness is in the
best interests of each Guarantor. The Authority and each Guarantor have induced
the Purchasers to purchase the Notes based on the consolidated financial
condition of each Guarantor and the Authority.

All acts and proceedings required by law and by the certificate of incorporation
and bylaws (or other applicable constitutive documents) of each Guarantor
necessary to constitute this Guarantee a valid and binding agreement for the
uses and purposes set forth herein in accordance with its terms have been done
and taken, and the execution and delivery hereof has been in all respects duly
authorized.

 

SECTION 2. GUARANTEE AND OTHER RIGHTS AND UNDERTAKINGS.

Section 2.1 Guaranteed Obligations. Each Guarantor, in consideration of the
execution and delivery of the Note Purchase Agreement, the purchase of the Notes
by the Purchasers and other consideration, hereby irrevocably, unconditionally,
absolutely, jointly and severally



--------------------------------------------------------------------------------

guarantees, on a continuing basis, to each holder of Notes (each such holder
being referred to herein as a “Noteholder” and, collectively, as the
“Noteholders”), as a primary obligor and not merely as a surety, until final and
indefeasible payment has been made in cash:

(a) the due and punctual payment of Obligations, including, without limitation,
overdue interest, indemnification payments and all reasonable, out-of-pocket
costs and expenses incurred by the Noteholders in connection with enforcing any
obligations of the Authority under the Note Purchase Agreement and the Notes; it
being the intent of each Guarantor that the guaranty set forth herein shall be a
continuing guaranty of payment and not a guaranty of collection; and

(b) the prompt and complete payment, on demand, of any and all reasonable,
out-of-pocket costs and expenses incurred by the Noteholders in connection with
enforcing the obligations of such Guarantor hereunder, including, without
limitation, the reasonable fees and disbursements of the Noteholders’ counsel.

All of the obligations set forth in clauses (a) and (b) of this Section 2.1 are
referred to herein as the “Guaranteed Obligations” and the guaranty thereof
contained herein is referred to herein as the “Unconditional Guarantee.” The
Unconditional Guarantee is an absolute, unconditional, continuing and
irrevocable guaranty of payment and performance and shall remain in full force
and effect until the full, final and indefeasible payment in cash of the
Guaranteed Obligations.

Section 2.2 Performance under the Note Purchase Agreement. In the event the
Authority fails to pay, perform. keep, observe, or fulfill any Guaranteed
Obligation specified in clause (a) of Section 2.1 in the manner provided in the
Notes or in the Note Purchase Agreement, each Guarantor shall cause forthwith to
be paid the moneys in respect of which such failure has occurred in accordance
with the terms and provisions of the Note Purchase Agreement and the Notes. In
furtherance of the foregoing, if an Event of Default shall exist, the Guaranteed
Obligations shall, in the manner and subject to the limitations provided in the
Note Purchase Agreement for the acceleration of the Notes, forthwith become due
and payable without notice, regardless of whether the acceleration of the Notes
shall be stayed, enjoined, delayed or otherwise prevented.

Section 2.3 Releases. Each Guarantor consents and agrees that, without notice to
or by any Guarantor and without impairing, releasing, abating, deferring,
suspending, reducing, terminating or otherwise affecting the obligations of each
Guarantor hereunder, each Noteholder, in the manner provided herein, by action
or inaction, may:

(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or agreement or instrument related thereto or hereto;

(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;

(c) grant waivers, extensions, consents and other indulgences to the Authority
or any Guarantor or guarantors in respect of any one or more of the Notes, the
Note Purchase Agreement, any other guaranty thereof or any agreement or
instrument related thereto or hereto;

 

2



--------------------------------------------------------------------------------

(d) amend, modify or supplement in any manner and at any time (or from time to
time) any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or any agreement or instrument related hereto; and

(e) release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not.

Section 2.4 Waivers. To the fullest extent permitted by law, each Guarantor does
hereby waive:

(a) any notice of:

(i) acceptance of the Unconditional Guarantee;

(ii) any purchase of the Notes under the Note Purchase Agreement, or the
creation, existence or acquisition of any of the Guaranteed Obligations, or the
amount of the Guaranteed Obligations, subject to each Guarantor’ rights to make
inquiry of each Noteholder to ascertain the amount of the Guaranteed Obligations
owing to such Noteholder at any reasonable time;

(iii) any adverse change in the financial condition of the Authority or any
other fact that might increase, expand or affect each Guarantor’s risk
hereunder;

(iv) presentment for payment, demand, protest, and notice thereof as to the
Notes;

(v) any Default or Event of Default; and

(vi) any notice or demand of any kind or nature whatsoever to which each
Guarantor might otherwise be entitled (except if such notice or demand is
specifically otherwise required to be given to such Guarantor pursuant to the
terms of this Guarantee).

(b) any right, by statute or otherwise, to require any Noteholder to institute
suit against the Authority or any other guarantor or to exhaust the rights and
remedies of any Noteholder against the Authority or any other guarantor;

(c) the benefit of any stay or extension law or other usury law or other law now
or at any time hereafter in force which, but for this waiver, would prohibit or
forgive such Guarantor from performing the Guarantee as contemplated herein;

(d) any defense (other than defense of payment or performance) or objection to
the absolute, primary, continuing nature, or the validity, enforceability or
amount of the Unconditional Guarantee, including, without limitation:

(i) any change of law;

(ii) any invalidity or irregularity with respect to the issuance or assumption
of any Obligations;

 

3



--------------------------------------------------------------------------------

(iii) the genuineness, validity, regularity or enforceability of any of the
Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
any obligations by the Authority or any Guarantor;

(v) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Authority or any Guarantor, or sequestration or seizure of any
property of the Authority or any Guarantor, or any merger, consolidation,
reorganization, dissolution, liquidation or winding up or change in corporate
constitution or corporate identity or loss of corporate identity of the
Authority or any Guarantor;

(vi) any disability or other defense of the Authority or any Guarantor to
payment and performance of all Guaranteed Obligations other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid in cash;

(vii) the cessation from any cause whatsoever of the liability of the Authority
or any Guarantor in respect of the Guaranteed Obligations (other than as
provided herein);

(viii) impossibility or illegality of performance on the part of the Authority
or any Guarantor under the Note Purchase Agreement, the Notes or this Guarantee;

(ix) any change of the circumstances of the Authority or any Guarantor, whether
or not foreseen or foreseeable, including, without limitation, impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), civil commotions, acts of
God or the public enemy, delays or failure of suppliers or carriers, inability
to obtain materials, economic or political conditions, or any other causes
affecting performance, or any other force majeure, whether or not beyond the
control of the Authority or any Guarantor and whether or not of the kind
hereinbefore specified;

(x) any attachment, claim, demand, charge, Lien, order, process or encumbrance,
or any withholding or diminution, by reason of any taxes, assessments, expenses,
indebtedness, obligations or liabilities of any character, foreseen or
unforeseen, and whether or not valid, incurred by or against any Person, or
against any sums payable under the Note Purchase Agreement or the Notes or any
agreement or instrument related hereto so that such sums would be rendered
inadequate or would be unavailable to make the payment as herein provided;

(xi) any change in the ownership of the equity securities of the Authority, any
Guarantor or any other Person liable in respect of the Notes; or

(xii) any other action, happening, event or reason whatsoever that shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Authority or any Guarantor of any of their obligations under
the Note Purchase Agreement, the Notes or this Guarantee.

 

4



--------------------------------------------------------------------------------

Section 2.5 Certain Waivers of Subrogation, Reimbursement and Indemnity. Until
payment in full is made on the Notes, each Guarantor hereby acknowledges and
agrees that:

(a) no Guarantor shall have any right of subrogation, contribution,
reimbursement, or indemnity whatsoever in respect of the Guaranteed Obligations,
and no right of recourse to or with respect to any assets or property of the
Authority on account of such Guaranteed Obligations;

(b) [reserved]; and

(c) each holder of Notes may specifically enforce the provisions of this
Section 2.5.

Section 2.6 [Reserved].

Section 2.7 Invalid Payments. Each Guarantor further agrees that, to the extent
the Authority makes a payment or payments to any Noteholder, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required, for any of the foregoing
reasons or for any other reason, to be repaid or paid over to a custodian,
trustee, receiver or any other party or officer under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, state or federal law, or any common law or
equitable cause, then to the extent of such payment or repayment, the obligation
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment had not been made.

Section 2.8 [Reserved].

Section 2.9 [Reserved].

Section 2.10 [Reserved].

Section 2.11 [Reserved].

Section 2.12 Election by Guarantors to Perform Obligations. Any election by any
Guarantor to pay or otherwise perform any of the obligations of the Authority
under the Notes, the Note Purchase Agreement or any agreement or instrument
related thereto shall not release the Authority, such Guarantor or any other
guarantor from such obligations or any of such Person’s other obligations under
the Notes, the Note Purchase Agreement or any agreement or instrument related
thereto.

Section 2.13 No Election of Remedies by Noteholders. Each Noteholder shall,
individually or collectively, have the right to seek recourse against any
Guarantor to the fullest extent provided for herein for such Guarantor’s
obligations under this Guarantee in respect of the Guaranteed Obligations. No
election to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of such Noteholder’s right to
proceed in any other form of action or proceeding or against other parties
unless such Noteholder has expressly waived such right in writing. Specifically,
but without limiting the generality of the foregoing, no action or proceeding by
any Noteholder against the Authority or any Guarantor under any document or
instrument evidencing obligations of the Authority or any Guarantor to such
Noteholder shall serve to diminish the liability of any Guarantor under this
Guarantee, except to the extent that such Noteholder finally and unconditionally
shall have realized payment of the Guaranteed Obligations by such action or
proceeding.

 

5



--------------------------------------------------------------------------------

Section 2.14 Separate Action; Other Enforcement Rights. Subject to the terms of
the Note Purchase Agreement, each of the rights and remedies granted under this
Guarantee to each Noteholder in respect of the Notes held by such Noteholder may
be exercised by such Noteholder with notice by such Noteholder to, but without
the consent of or any other action by, any other Noteholder; provided, however,
that the maturity of the Notes may only be accelerated in accordance with the
provisions of the Note Purchase Agreement or operation of law. Each Noteholder
may proceed to protect and enforce the Unconditional Guarantee by suit or suits
or proceedings in equity, at law or in bankruptcy, and whether for the specific
performance of any covenant or agreement contained herein or in execution or aid
of any power herein granted or for the recovery of judgment for the obligations
hereby guarantied or for the enforcement of any other proper, legal or equitable
remedy available under applicable law.

Section 2.15 Noteholder Set-off. Each Noteholder shall have, to the fullest
extent permitted by law and this Guarantee, a right of set-off against any and
all credits and any and all other property of any or all of the Guarantors, now
or at any time whatsoever, with or in the possession of, such Noteholder, or
anyone acting for such Noteholder, to ensure the full performance of any and all
obligations of each Guarantor hereunder following and during the continuance of
an Event of Default.

Section 2.16 Delay or Omission; No Waiver. No course of dealing on the part of
any Noteholder and no delay or failure on the part of any such Person to
exercise any right hereunder shall impair such right or operate as a waiver of
such right or otherwise prejudice such Person’s rights, powers and remedies
hereunder.

Section 2.17 [Reserved].

Section 2.18 Cumulative Remedies. No remedy under this Guarantee, the Note
Purchase Agreement or the Notes is intended to be exclusive of any other remedy,
but each and every remedy shall be cumulative and in addition to any and every
other remedy given pursuant to this Guarantee, the Note Purchase Agreement or
the Notes.

Section 2.19 [Reserved].

Section 2.20 Limitation on Guaranteed Obligation. Notwithstanding anything in
Section 2.1 or elsewhere in this Guarantee, the Note Purchase Agreement or the
Notes to the contrary, the obligations of each Guarantor hereunder shall at each
point in time be limited to an aggregate amount equal to the greatest amount
that would not result in such obligations being subject to avoidance, or
otherwise result in such obligations being unenforceable, at such time under
applicable federal or state law (including, without limitation, to the extent,
and only to the extent, applicable to each Guarantor, Section 548 of the
Bankruptcy Code of the United States of America and any comparable provisions of
the law of any other jurisdiction, any capital preservation law of any
jurisdiction and any other law of any jurisdiction that at such time limits the
enforceability of the obligations of such Guarantor hereunder).

Section 2.21 [Reserved].

 

6



--------------------------------------------------------------------------------

Section 2.22 Release of Guarantor. A Guarantor will be automatically and
unconditionally released from its Unconditional Guarantee upon the occurrence of
any of the following:

(i) the sale, exchange, transfer or other disposition (other than to any other
Guarantor or the Authority) to any Person that is not required to become a
Guarantor of all of the Capital Stock of (including by way of merger or
consolidation), or all or substantially all the assets of, such Guarantor, which
sale, exchange or transfer is made in accordance with the provisions of the Note
Purchase Agreement;

(ii) such Guarantor otherwise ceases to be a Subsidiary of the Authority in a
transaction permitted by the Note Purchase Agreement;

(iii) such Guarantor ceases to guarantee any other Indebtedness of the Authority
or ceases to be obligated on other Indebtedness in excess of $50.0 million; or

(iv) the designation of such Guarantor as an Unrestricted Subsidiary in
accordance with the provisions of the Note Purchase Agreement;

provided, in each such case, the Authority has delivered to the Noteholders an
Officer’s Certificate certifying (i) as to the satisfaction of the relevant
requirements of this Section 2.22 and (ii) stating that all conditions precedent
provided for in the Note Purchase Agreement relating to the applicable
transactions have been complied with. At the request of the Authority or the
relevant Guarantor, the Noteholders shall execute and deliver an appropriate
instrument, in the form provided by the Authority or such Guarantor, evidencing
the release of any Guarantor pursuant to this Section 2.22.

 

SECTION 3. INTERPRETATION OF THIS GUARANTEE

Section 3.1 Defined Terms. For purposes of this Guarantee, the following terms
have the meanings specified below or provided for in the Section of this
Guarantee referred to immediately following such term (such definitions to be
equally applicable to both the singular and plural forms of the terms defined).
Capitalized terms used herein and not otherwise defined herein have the meaning
specified in the Note Purchase Agreement.

(a) Authority — Section 1.

(b) Guaranteed Obligations — Section 2.1.

(c) Guarantors — has the meaning assigned to such term in the introductory
paragraph hereof.

(d) Guarantee Joinder – a Guarantee Joinder in the form of Annex 1 hereto.

(e) Note Purchase Agreement — Section 1.

(f) Noteholder — Section 2.1.

(g) Notes — Section 1.

(h) Unconditional Guarantee — Section 2.1.

 

7



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Each Guarantor represents and warrants, as to itself as of the date hereof, that
each of the representations and warranties made by the Authority in Section 5 of
the Note Purchase Agreement and pertaining to such Guarantor is true and correct
with respect to each Guarantor on the date hereof in all material respects.

 

SECTION 5. [RESERVED].

 

SECTION 6. MISCELLANEOUS.

Section 6.1 Successors and Assigns.

All covenants and other agreements contained in this Guarantee by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns whether so expressed or not.

Section 6.2 Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 6.3 Communications. All notices and communications provided for
hereunder shall be in writing, shall be delivered in the manner required by the
Note Purchase Agreement, and shall be addressed, if to any Guarantor, to it care
of the Authority at the address set forth in the Note Purchase Agreement, and if
to any of the Noteholders:

(a) if such Noteholder is a Purchaser, at the address for such Purchaser set
forth on Schedule B to the Note Purchase Agreement, and further including any
parties referred to on such schedules (which are required to receive notices in
addition to such Noteholder), and

(b) if such Noteholder is not a Purchaser, at the address for such Noteholder as
such Noteholder shall have specified to the Authority in writing,

or to any such party at such other address as such party may designate by notice
duly given in accordance with this Section 6.3. Notices shall be deemed given
only when actually received.

Section 6.4 Applicable Law. This Guarantee shall be governed by and construed in
accordance with the law of the State of New York, without regard to conflict of
law principles that would result in the application of any Law other than the
Laws of the State of New York. Each party hereto each hereby consents to the
application of New York civil law to the construction, interpretation and
enforcement of this Guarantee, and to the application of New York civil law to
the procedural aspects of any suit, action or proceeding relating thereto,
including but not limited to legal process, execution of judgments and other
legal remedies.

Section 6.5 Benefits of Guarantee Restricted to Noteholders. Nothing express or
implied in this Guarantee is intended or shall be construed to give to any
Person other than each Guarantor

 

8



--------------------------------------------------------------------------------

and the Noteholders any legal or equitable right, remedy or claim under or in
respect hereof or any covenant, condition or provision herein contained; and all
such covenants, conditions and provisions are and shall be held to be for the
sole and exclusive benefit of each Guarantor and the Noteholders.

Section 6.6 Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein shall survive the execution and
delivery of this Guarantee and the purchase or transfer by any Purchaser of any
Note or portion thereof or interest therein, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note. Subject to the
preceding sentence, this Guarantee, the Note Purchase Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Guarantors and supersede all prior agreements and understandings relating to the
subject matter hereof.

Section 6.7 Additional Guarantors. Each Restricted Subsidiary of the Authority
that is required to become a party to this Guarantee pursuant to Section 10.12
of the Note Purchase Agreement shall, within 20 Business Days of the date on
which it first satisfies the conditions set forth in Section 10.12 of the Note
Purchase Agreement, become a Guarantor for all purposes of this Guarantee by
executing and delivering a Guarantee Joinder. Upon execution and delivery by the
Guarantor of a Guarantee Joinder in the form of Annex 1 hereto, such Restricted
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Guarantor, Purchaser
or Noteholder. The rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guarantee.

Section 6.9 Amendment. Subject to Section 19 of the Note Purchase Agreement,
this Guarantee may be amended only in a writing executed by the Authority, each
Guarantor and the Required Holders.

Section 6.10 Survival. So long as the Guaranteed Obligations and all payment
obligations of each Guarantor hereunder shall not have been fully and finally
performed and indefeasibly paid, the obligations of each Guarantor hereunder
will survive.

Section 6.11 Counterparts. This Guarantee may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 6.12 Waiver of Jury Trial; Consent to Jurisdiction; Limited Waiver of
Sovereign Immunity, Etc.

(a) The Guarantors do not consent to the enforcement, levy, or other execution
of any judgment for money or other damages against any assets, real or personal,
of the Tribe, except that each of the Guarantors consents to the enforcement,
levy and other execution of any judgment for money or other damages, whether
obtained as a result of a judicial, administrative, or arbitral proceeding,
against any assets, real or personal (other than any property held in trust or

 

9



--------------------------------------------------------------------------------

subject to a restriction on alienation by the United States and property of
which the encumbrance or transfer is not permitted under any applicable federal
or state law or regulation (the “Excluded Property”)) of the Guarantor, but only
to the extent set forth in the remainder of this paragraph. Subject to the
foregoing, the Guarantors expressly and irrevocably waive their respective
sovereign immunity, to the extent applicable (and any defenses based thereon)
from unconsented suit, whether such suit be brought in law or in equity, or in
administrative proceedings or proceedings in arbitration, to permit the
commencement, maintenance, and enforcement of any action, by a Purchaser (or any
of its successors or permitted assigns), subject to any limitations contained in
this Guarantee, to interpret or enforce the terms of this Guarantee and to
enforce and execute any judgment resulting therefrom against such Guarantor or
the assets of such Guarantor (other than the Excluded Property). Without
limiting the generality of the foregoing, each of the Guarantors waives its
immunity (to the extent applicable) from unconsented suit to permit the
maintenance of the following actions in respect of this Guarantee.

(i) Courts. Each of the Guarantors waives its immunity from unconsented suit to
permit any court of competent jurisdiction to (A) enforce and interpret the
terms of this Guarantee and award and enforce the award of damages against the a
Guarantor owing as a consequence of a breach thereof, whether such award is the
product of litigation, administrative proceedings or arbitration; (B) determine
whether any consent or approval of a Guarantor has been improperly granted or
unreasonably withheld; (C) enforce any judgment prohibiting a Guarantor from
taking any action, or mandating or obligating a Guarantor to take any action,
including a judgment compelling a Guarantor to submit to binding arbitration;
and (D) adjudicate any claim under the Indian Civil Rights Act of 1968, 25
U.S.C. § 1302 (or any successor statute).

(ii) Arbitration. Each of the Guarantors waives its immunity from unconsented
suit to permit arbitrators, appointed and acting under the commercial
arbitration rules of the American Arbitration Association, to (1) enforce and
interpret the terms of this Guarantee and to award and enforce the award of any
damages against a Guarantor owing as a consequence thereof; (2) determine
whether any consent or approval of a Guarantor has been improperly granted or
unreasonably withheld; and (3) enforce any judgment prohibiting a Guarantor from
taking any action, or mandating or obligating a Guarantor to take any action,
including a judgment compelling a Guarantor to submit to binding arbitration.

(b) Each of the Guarantors hereby irrevocably and unconditionally submits, for
itself and its property, to the following courts, jurisdictions and venues
(i) for any action or proceeding arising out of or relating to this Guarantee:
(A) the United States District Court for the Southern District of New York, and
all courts to which any appeal therefrom may be available; (B) or if those
courts lack or decline jurisdiction over the action, then the courts of the
State of New York sitting in the City of New York, County of New York, and all
courts to which any appeal therefrom may be available; (C) or if none of the
foregoing courts shall have or accept jurisdiction, then the Mohegan Gaming
Disputes Court; and (D) or if none of the foregoing courts shall have or accept
jurisdiction, then to arbitration under the commercial arbitration rules of the
American Arbitration Association or (ii) for recognition or enforcement of any
judgment: (A) the courts identified in clause (i) above, (B) courts of the State
of Connecticut, and any appellate court from which any appeals therefrom are
available, as necessary to recognize or enforce such judgments as it applies to
any assets of the Authority, real or personal, located in the State of
Connecticut. Each of the parties hereto agrees that a final judgment in any such
action or proceeding may be enforced by any court of competent jurisdiction.

 

10



--------------------------------------------------------------------------------

(c) Each of the Guarantors hereby unconditionally and irrevocably waives the
jurisdiction of any court of the Tribe now or hereafter existing or created with
respect to any claim, except as otherwise specifically provided in this
Guarantee. Each of the Guarantors unconditionally and irrevocably waives, to the
fullest extent it may legally and effectively do so, the application of any rule
or doctrine relating to exhaustion of tribal remedies or comity or abstention
that might otherwise require a claim be heard in a court of the Tribe. Each of
the Guarantors expressly and irrevocably agrees that it shall not institute any
action in its own Tribal Court system in respect of any claim under this
Guarantee, but shall instead resort to the courts set forth, and in the order
set forth in Section 6.12(b) hereof.

(d) Each of the Guarantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
Section 6.12(b) hereof. Each of the Guarantors hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(e) Each of the Guarantors irrevocably consents to service of process in the
manner provided for notices in Section 6.12(f) below. Nothing in this Guarantee
will affect the right of any party to this Guarantee to serve process in any
other manner permitted by law.

(f) Each of the Guarantors consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding by mailing a copy thereof
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 20 of the Note Purchase Agreement or at such other address of which such
holder shall then have been notified pursuant to said Section. Each of the
Guarantors agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(g) Nothing in this Section 6.12 shall limit any right that the Noteholders may
have to bring proceedings against the Guarantors in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

(h) Each of the Guarantors hereby waives, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Guarantee or the
transactions contemplated hereby or thereby (whether based on contract, tort or
any other theory). Each party hereto (1) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (2) acknowledges that it and the other parties hereto have
been induced to enter into this Guarantee by, among other things, the mutual
waivers and certifications in this Section 6.12(h).

 

11



--------------------------------------------------------------------------------

Section 6.13 No Personal Liability. Neither the Tribe nor any director, officer,
office holder, employee, agent, representative or member of the Authority, any
Guarantor or the Tribe, as such, shall have any liability for, nor be subject to
suit in respect of, any obligations of the Authority or any Guarantor under the
Notes, the Note Purchase Agreement, this Guarantee or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each holder by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes.

Section 6.14 Note Document. This Guarantee is a “Note Document” as defined in
the Note Purchase Agreement.

*    *    *    *    *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guarantee
to be executed on each such Guarantor’s behalf by a duly authorized officer of
each such Guarantor as of the date first written above.

 

Very truly yours, MOHEGAN BASKETBALL CLUB LLC By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   President MOHEGAN COMMERCIAL VENTURES PA, LLC
By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager DOWNS RACING, L.P. By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager BACKSIDE, L.P. By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager MILL CREEK LAND, L.P. By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager



--------------------------------------------------------------------------------

NORTHEAST CONCESSIONS, L.P. By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager MOHEGAN GOLF, LLC By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager WISCONSIN TRIBAL GAMING, LLC By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager MTGA GAMING, LLC By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   Manager and President MOHEGAN VENTURES
WISCONSIN, LLC By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   President and Chief Executive Officer MOHEGAN
VENTURES-NORTHWEST, LLC By:  

/s/ Robert J. Soper

Name:   Robert J. Soper Title:   President



--------------------------------------------------------------------------------

ANNEX 1

GUARANTEE JOINDER

GUARANTEE JOINDER, dated as of [                    ], made by
                    , a                      (the “Additional Guarantor”), in
favor of each of the Noteholders. All capitalized terms not defined herein shall
have the meaning ascribed to them in the Note Purchase Agreement or the
Guarantee (as defined below), as applicable.

 

SECTION 1. PRELIMINARY STATEMENT

The Mohegan Tribal Gaming Authority (the “Authority”), a governmental
instrumentality of The Mohegan Tribe of Indians of Connecticut, a sovereign
tribe recognized by the United States of America pursuant to 25 C.F.R. § 83 (the
“Tribe”), has heretofore issued its Floating Rate Senior Notes due December 15,
2017 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “Notes”), pursuant to a Note Purchase Agreement, dated as of
November 20, 2015 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement”), between the
Authority, the Tribe (for purposes of the specific sections detailed therein),
and the Purchasers party thereto.

In connection with the Note Purchase Agreement, certain of the Authority’s
Subsidiaries have entered into the Guarantee Agreement, dated as of November 20,
2015 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “Guarantee”) in favor of each of the Noteholders.

Pursuant to Section 10.12 of the Note Purchase Agreement, the Additional
Guarantor is required to become a party to the Guarantee.

The Additional Guarantor will receive direct and indirect economic, financial
and other benefits from the indebtedness incurred under the Note Purchase
Agreement and the Notes by the Authority, and the incurrence of such
indebtedness is in the best interests of the Additional Guarantor.

All acts and proceedings required by law and by the certificate of incorporation
and bylaws (or other applicable constitutive documents) of the Additional
Guarantor necessary to constitute this Guarantee Joinder a valid and binding
agreement for the uses and purposes set forth herein in accordance with its
terms have been done and taken, and the execution and delivery hereof has been
in all respects duly authorized.

 

SECTION 2. GUARANTEE AND OTHER RIGHTS AND UNDERTAKINGS

Section 2.1 Guarantee and Other Rights and Undertakings. By executing and
delivering this Guarantee Joinder, the Additional Guarantor, as provided in
Section 6.7 of the Guarantee, hereby becomes a party to the Guarantee as a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,



--------------------------------------------------------------------------------

hereby agrees to all terms and provisions of the Guarantee applicable to it as a
Guarantor thereunder and assumes all obligations and liabilities of a Guarantor
thereunder. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 5 of the Note Purchase
Agreement, insofar as such representations pertain to it, is true and correct in
all material respects on and as of the date hereof (after giving effect to this
Guarantee Joinder) as if made on and as of such date (except for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date). Each reference to a “Guarantor” in
the Guarantee shall be deemed to include the Additional Guarantor. The Guarantee
is hereby incorporated herein by reference. Except as expressly supplemented
hereby, the Guarantee shall remain in full force and effect.

Section 2.2 Applicable Law. This Guarantee Joinder shall be governed by and
construed in accordance with the law of the State of New York, without regard to
conflict of law principles that would result in the application of any Law other
than the Laws of the State of New York. Each party hereto each hereby consents
to the application of New York civil law to the construction, interpretation and
enforcement of this Agreement, and to the application of New York civil law to
the procedural aspects of any suit, action or proceeding relating thereto,
including but not limited to legal process, execution of judgments and other
legal remedies.

Section 2.3 Counterparts. This Guarantee Joinder may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.

Section 2.4 Note Document. This Guarantee is a “Note Document” as defined in the
Note Purchase Agreement.

Section 2.5 Limited Waiver of Sovereign Immunity. The Additional Guarantor does
not consent to the enforcement, levy, or other execution of any judgment for
money or other damages against any assets, real or personal, of the Tribe,
except that the Additional Guarantor consents to the enforcement, levy and other
execution of any judgment for money or other damages, whether obtained as a
result of a judicial, administrative, or arbitral proceeding, against any
assets, real or personal (other than any property held in trust or subject to a
restriction on alienation by the United States and property of which the
encumbrance or transfer is not permitted under any applicable federal or state
law or regulation (the “Excluded Property”)) of the Additional Guarantor, but
only to the extent set forth in the remainder of this paragraph. Subject to the
foregoing, the Additional Guarantor expressly and irrevocably waives its
sovereign immunity, to the extent applicable (and any defenses based thereon)
from unconsented suit, whether such suit be brought in law or in equity, or in
administrative proceedings or proceedings in arbitration, to permit the
commencement, maintenance, and enforcement of any action, by a Purchaser (or any
of its successors or permitted assigns), subject to any limitations contained in
this Guarantee Joinder, to interpret or enforce the terms of this Guarantee
Joinder and to enforce and execute any judgment resulting therefrom against such
Additional Guarantor or the assets of the Additional Guarantor (other than the
Excluded Property). Without limiting the generality of the foregoing, the
Additional Guarantor waives its immunity (to the extent applicable) from
unconsented suit to permit the maintenance of the following actions in respect
of this Guarantee.

 

2



--------------------------------------------------------------------------------

(i) Courts. The Additional Guarantor waives its immunity from unconsented suit
to permit any court of competent jurisdiction to (A) enforce and interpret the
terms of this Guarantee and award and enforce the award of damages against the
Additional Guarantor owing as a consequence of a breach thereof, whether such
award is the product of litigation, administrative proceedings or arbitration;
(B) determine whether any consent or approval of the Additional Guarantor has
been improperly granted or unreasonably withheld; (C) enforce any judgment
prohibiting the Additional Guarantor from taking any action, or mandating or
obligating the Additional Guarantor to take any action, including a judgment
compelling the Additional Guarantor to submit to binding arbitration; and
(D) adjudicate any claim under the Indian Civil Rights Act of 1968, 25 U.S.C. §
1302 (or any successor statute).

(ii) Arbitration. The Additional Guarantor waives its immunity from unconsented
suit to permit arbitrators, appointed and acting under the commercial
arbitration rules of the American Arbitration Association, to (1) enforce and
interpret the terms of this Guarantee Joinder and to award and enforce the award
of any damages against the Additional Guarantor owing as a consequence thereof;
(2) determine whether any consent or approval of a Guarantor has been improperly
granted or unreasonably withheld; and (3) enforce any judgment prohibiting the
Additional Guarantor from taking any action, or mandating or obligating the
Additional Guarantor to take any action, including a judgment compelling the
Additional Guarantor to submit to binding arbitration.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Guarantee Joinder to be executed on the Additional Guarantor’s behalf by a duly
authorized officer of the Additional Guarantor as of the date first written
above.

 

[ADDITIONAL GUARANTOR] By:  

 

Name:   Title:   Address for notices and communications:

 

 

 